Citation Nr: 0842297	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right little finger injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran had a right 
little finger laceration without fracture or dislocation in 
April 1959.  It happened when a tank hatch fell on his right 
little finger.  The laceration was on the medial, lateral, 
and bottom of the right little finger.  A right little finger 
disorder was not found on service discharge examination in 
March 1960.  However, the veteran, according to the 
representative in November 2008, is asserting that he has 
chronic residuals of his in-service right little finger 
injury.  A medical examination should be conducted as 
indicated below, in light of 38 C.F.R. § 3.159(c)(4).  

The veteran maintains that he was exposed to noise during 
service while working as a heavy machinery mechanic.  He 
maintains that he has had ringing in his ears since service.  
He also argues that he has hearing loss due to service.  
Likewise, a medical examination should be conducted, in light 
of 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his right little finger.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide a diagnosis 
for any right little finger disorder(s) 
found to be present.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current right little 
finger disorder had its onset during 
active service or is related to the 
injury which occurred during service in 
April 1959.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Schedule the veteran for a VA 
audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current hearing 
loss and/or tinnitus had its onset 
during active service or is related to 
any in-service disease or injury, 
including noise exposure from working 
as a heavy machinery mechanic.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




